Order entered August 4, 2017




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-01341-CR
                                      No. 05-16-01342-CR
                                      No. 05-16-01343-CR

                                 JORDAN DAVIS, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 204th Judicial District Court
                                  Dallas County, Texas
             Trial Court Cause Nos. F14-15543-Q, F14-15544-Q & F15-45428-Q

                                            ORDER
       On June 19, 2017, we ordered the Dallas County District Clerk to file a supplemental

clerk’s record containing the items requested in appellant’s June 9, 2017 “Supplemental Written

Designation Specifying Matters for Inclusion in Clerk’s Record” and court reporter Kendra

Thibodeaux to file a supplemental reporter’s record containing the items requested in appellant’s

June 8, 2017 “Supplemental Request for Preparation of Reporter’s Record and Designation of

Matters to be Included.” The supplemental clerk’s record was filed July 7, 2017. On July 26,

2017, court reporter Kendra Thibodeaux filed a letter informing the Court that the record being

requested “is a juvenile record” and as she was not the reporter of record for those proceedings,

she did not have access to those records.
        In light of this, we ORDER court reporter Marty Grant to file, within THIRTY DAYS

of the date of this order, a supplemental reporter’s record containing the items requested in

appellant’s June 8, 2017 “Supplemental Request for Preparation of Reporter’s Record and

Designation of Matters to be Included,” including:

        1. Testimony taken during all hearings, including arguments and objections of
        counsel, and the ruling and remarks of the Court made on such testimony and arguments;

        2. Testimony of all witnesses, heard in and outside the Court’s presence, including
        questions and objections of counsel and the ruling and remarks of the Court made on
        such testimony;

        3. Arguments and opening and closing statements of counsel, including objections
        of counsel and the ruling and remarks of the Court made on such arguments and
        objections;

        4. All bills of exception and testimony thereon, including objections of counsel, and
        the ruling and remarks of the Court made on such bills of exception and objections;

        5. Testimony taken during certification proceedings, including arguments and
        objections of counsel, and the ruling and remarks of the Court made on such testimony
        and arguments;

        6. All exhibits offered or introduced into evidence; and

        7. All exhibits offered or introduced for record purposes only or as part of any bill of
        exception.


According to appellant’s request, the dates of the hearings and trial include (but are not limited

to) April 16, 2014; April 24, 2014; June 11, 2014; July 10, 2014; July 15, 2014; August 13,

2014; September 18, 2014; September 23, 2014; and the certification hearing on September 24,

2014.

        Appellant’s brief shall be DUE thirty days after the supplemental reporter’s record have

been filed.

                                                      /s/     ADA BROWN
                                                              JUSTICE